Citation Nr: 1332710	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating (evaluation) in excess of 10 percent for status post fracture of the left ankle.

2.  Entitlement to a compensable disability rating (evaluation) for status post gunshot wound fracture of the left elbow.

3.  Entitlement to a compensable disability rating (evaluation) for bilateral hearing loss prior to August 8, 2011, and a disability rating in excess of 40 percent therefrom.

4.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent for mood disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1955 to September 1958 and from October 1958 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In February 2011, the Veteran presented testimony before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the hearing is associated with the record.  

In May 2011, the Board remanded the issues on appeal in order to obtain additional treatment records and provide the Veteran with VA medical examinations.  

In an August 2012 rating decision, the RO granted an increased rating of 40 percent for the Veteran's bilateral hearing loss effective August 8, 2011, the day of the VA medical examination.  

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional evidentiary development is needed before evaluating the merits of the Veteran's appeals.  The Veteran was last provided a VA mental disorders examination in February 2007, approximately six years ago, in connection with the initial rating appeal for a mood disorder.  Pursuant to the Board's May 2011 Remand order, in August 2011, the Veteran was provided a VA audiological examination in connection with the increased rating appeal for bilateral hearing loss and a VA joints examination in connection with the increased rating appeals for residuals of a left ankle fracture and residuals of a gunshot wound fracture of the left elbow.  In the August 2013 Post-Remand Brief, the representative wrote that the disability picture associated with the Veteran's mood disorder, bilateral hearing loss, left ankle disability, and left elbow disability had worsened since the last VA medical examinations.

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for Veterans Claims has held that an appeal of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, in consideration of the assertion that the claimed disabilities have worsened since the last VA medical examinations, the Board finds that a remand to provide the Veteran a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with the mood disorder, bilateral hearing loss, left ankle disability, and left elbow disability is warranted in this case.  
38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the issues on appeal are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all relevant VA and private treatment records dated from February 2011 to the present and associate them with the record.

2.   Schedule the Veteran for appropriate VA examination to assess the current nature and severity of the left ankle disability.  

All relevant documents should be made available to and reviewed by the examiner.  The examiner must confirm that the record was reviewed in the examination report.  

An interview of the Veteran regarding his relevant medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

a.  The examiner should identify the current symptoms that are attributable to the left ankle disability. 

b.  The extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination, as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

3.  Schedule the Veteran for appropriate VA examination to assess the current nature and severity of the residuals of a gunshot wound fracture to the left elbow.  

An interview of the Veteran regarding his relevant medical history, a physical examination, and all tests and studies required to respond to the following question should be performed.

All relevant documents should be made available to and reviewed by the examiner.  The examiner must confirm that the record was reviewed in the examination report.  

a.  The examiner should identify the current symptoms that are attributable to the left elbow disability, to include comment on whether there is any residual muscle or tendon damage from the open comminuted fracture suffered by the Veteran in June 1966. 

b.  The extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination, as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

4.  Schedule the Veteran for appropriate VA examination to assess the current nature and severity of the bilateral hearing loss.  

An interview of the Veteran regarding his relevant medical history, an audiological examination, and all required tests and studies should be performed.

All relevant documents should be made available to and reviewed by the examiner.  The examiner must confirm that the record was reviewed in the examination report.  

The VA examiner should identify the current symptoms are attributable to the bilateral hearing loss. 

5.  Schedule the Veteran for appropriate VA examination to assess the current nature and severity of the mood disorder.  

An interview of the Veteran regarding his relevant psychiatric history, a mental status examination, and all necessary tests and studies should be performed.

All relevant documents should be made available to and reviewed by the examiner.  The examiner must confirm that the record was reviewed in the examination report.  

The VA examiner should identify the current symptoms are attributable to the mood disorder and provide an opinion on the degree to which the psychiatric disability has resulted in occupational and social impairment. 

6.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



